on rehearing.
Seevers, J.
The appellee applied for and was granted a rehearing, on the ground, as claimed by counsel, that the decisions in Maine and Wisconsin, made subsequently to those cited in the opinion, had overruled those referred to in the opinion.
The case in Maine to which our attention has been called is Ellis v. Buyfell, 60 Me., 209. This was an action for slander, the crime imputed to the plaintiff being adultery. There was a plea of justification, and it was held it could be established by a preponderance of the evidence. .The case of Thayer v. Boyle, cited in the foregoing opinion, is not referred to, much less is it overruled; and it is not certain but the court intended to confine the ruling to actions for libel or slander, and in this respect it is in direct conflict with the several adjudicated cases in this State. In addition to those cited in the opinion, the late case of Ellis v. Lindley, 38 Iowa, 461, is in point. We are not disposed to depart from the rule established in these cases, and which is supported by 2 Greenleaf, section 426.
It is said in Bishop on Marriage and Divorce, section 644: “The principle which best commends itself to reason and modern authority is, that the rules of evidence are the same in civil and criminal cases where the issue which is the test is the same.” This rule was sanctioned in a divorce case in Freeman v. Freeman, 31 Wis., 235. It is true that the ruling made in Union Fire Ins. Co. v. Wilson, 7 Wis., was reaffirmed in Blaeser v. Milwaukee Mutual Ins. Co., 37 Wis., 31; and what was said by Dixon, Ch. J., in Pryce v. Security Ins. Co., 29 Wis., 270, overruling Union Fire Ins. Co. v. Wilson, is declared to be dictum, but the rule established in Freeman v. Freeman is expressly approved.
*34We are unable to distinguish the present case in principle from actions for libel or slander, or for divorce, where the charge is adultery. Where a recovery is allowed on a mere preponderance of evidence it may be supposed to be right in a majority of cases, but without doubt wrong in some. More justice, however, is done than injustice, if nothing but money is involved. Where, however, a recovery can only be had in case a crime has been committed, it is by no means certain that more justice than injustice will be done by allowing a recovery upon a mere preponderance of evidence. While the verdict and judgment in the present case cannot have the effect of consigning the defendant to the penitentiary, yet the effect, in the estimation of those who know him, must be the same. Character, a long and honorable life, should be held by a more stable tenure, and as long as a crime in a criminal case is required to be established beyond a reasonable doubt, we can see no reason why the same thing should be regarded as established in a civil action, unless equally satisfactory proof has been adduced.
It is insisted that we can modify and reduce the amount of the recovery allowed below, but we think not in this class of cases. If the defendant is not guilty of the act charged then no recovery should be had. If, on the other hand, he is guilty, it is the province of the jury, not ours, to assess the damages. The former opinion is adhered to.